Opinion by
Judge Palladino,
John F. Street and Alicia Allison (Appellants) appeal the decision of the Court of Common Pleas of Philadelphia (trial court) which dismissed Appellants’ challenge to the nomination petition of Michael Anthony Pinckney for lack of standing. We affirm the trial court and will consider the standing of each Appellant separately.
Pinckney is a candidate in the Republican party primary election for the office of Councilman for the Fifth Councilmanic District in the City of Philadelphia. Street is the Democrat incumbent in that office, and he *538alleges that his status as the incumbent candidate gives him standing to challenge Pinckney’s nomination petitions. We disagree.
An incumbent candidate has no right or expectancy of continued tenure in his office and has no greater standing than any other voter. Incumbency is irrelevant. In Re Nominating Petition of Kevin Pasquay, 105 Pa. Commonwealth Ct. 532, 525 A.2d 13 (1987).
Street, as a registered Democrat, is ineligible to vote in the Republican primary election, the election for which Pinckney is a candidate. For reasons fully set forth in Pasquay, we hold that because he is ineligible to vote in the Republican primary, a registered Democrat does not have standing to challenge the nomination petition of a candidate in the Republican primary election.
The official election records for the county show Allison to be a registered Democrat. She asserts that on April 19, 1985, she changed her name on her registration, intending to retain her party registration as Republican. Irrespective of her assertions, what appears on the official records is binding. The consistent and orderly administration of election procedures mandates this conclusion.
Accordingly, the order of the trial court is affirmed.
Order
And Now, April 29, 1987, the order of the Court of Common Pleas of Philadelphia in the above-captioned matter is affirmed.
Senior Judge Kalish dissents.